Title: From George Washington to Elizabeth Nicholas Randolph, 25 October 1781
From: Washington, George
To: Randolph, Elizabeth Nicholas


                  
                     Dear Madam
                     Camp near York. Octr 25th 1781.
                  
                  I have been favored with your polite Note of yesterday, and beg leave to assure you, that your obliging Congratulations are very acceptable to me.
                  I have the pleasure to inform you that measures are adopting, for making an equitable compensation to the Inhabitants for such Articles as have been taken for the use of the Allied Army—The Governor has engaged to have a valuation made of them—In consequence of which, the Quarter Master Genl of the American Army or the States Agent will be accountable for whatever has been made use of by our Troops; and His Excellency the Count de Rochambeau has been so obliging as to assure me that payment will be made for that proportion of Forage &c. which has been furnished for the Troops of His Most Christian Majesty. or if a descrimination cannot be made that it shall be done conjointly in proportion to the numbers of the two Armies.  With great respect & esteem I have &c.
                  
               